EXHIBIT 10.2

CAPTARIS, INC.

AMENDMENT TO CHANGE OF CONTROL AGREEMENT

This Amendment to Change of Control Agreement (this “Amendment”) is entered into
as of March 23, 2007 by and between Captaris, Inc., a Washington corporation
(“Captaris”), and David P. Anastasi (“Executive”).

RECITALS

A. Captaris and Executive entered into a Change of Control Agreement (the “CIC
Agreement”), dated as of March 15, 2005.

B. Captaris and Executive desire to amend the terms of the CIC Agreement.

AGREEMENT

NOW, THEREFORE, the parties hereby agree as follows:

 

  1. Amendment

Section 6.1(d) of the CIC Agreement is hereby amended in its entirety to read as
follows:

“(d) immediate vesting of all equity awards granted by the Company to the
Executive outstanding as of the Change in Control Date; and”

 

  2. Full Force and Effect

Except as otherwise amended hereby, the terms and provisions of the CIC
Agreement, as amended remain unchanged.

 

  3. Counterparts

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Amendment as of the date
first set forth above.

 

EXECUTIVE

/s/ DAVID P. ANASTASI

David P. Anastasi

 

CAPTARIS, INC. By:  

/s/ PATRICK J. SWANICK

Name:   Patrick J. Swanick Title:   Chairman, Compensation Committee

 

-2-